Madison App. No. CA2003-03-010. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at pages 1-2 of the court of appeals’ Entry *1510Granting Motion to Certify Conflict filed June 12, 2003:
“[W]hether Civ.R. 6(E) extends the time for filing a motion for new trial under Civ.R. 59(B) or motion for judgment notwithstanding the verdict under Civ.R. 50(B) beyond 14 days after the entry of judgment when the judgment entry is mailed to the parties.”
Resnick and F.E. Sweeney, JJ., dissent.
The conflict case is Larry Murphy Dump Truck Serv., Inc. u Sam Abdalla Ent. (1996), 114 Ohio App.3d 271, 683 N.E.2d 64.